DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts of record fail to teach either singly or in combination a solar tracking system for a solar concentrator comprising: said plural sections having respective voltmeters for measuring electrical potential difference associated with light energy conversion to electrical energy; means for measuring which sections have the highest associated electrical potential difference; means for adjusting the directionality of the initial parabolic reflective surface to tilt the sections of highest associated electrical potential difference away from facing the sun as compared to other sections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
US 2013/0319508 to Sinclair et al disclose (fig. 1) a solar tracking system (100) for a solar concentrator (concentrated solar panel), (see paragraph [0037]) comprising: a sectioned photovoltaic element (205) with plural sections (200), (paragraphs [0018]-[0019], [0037]-[0038]); and said plural sections (200) having respective voltmeters (voltage sensor not shown) US 2013/0319508 to Sinclair et al is not concern with said plural sections having respective voltmeters for measuring electrical potential difference associated with light energy conversion to electrical energy; means for measuring which sections have the highest associated electrical potential difference; means for adjusting the directionality of the initial parabolic reflective surface to tilt the sections of highest associated electrical potential difference away from facing the sun as compared to other sections.
US 2020/0036324 to Obeto et al disclose (fig. 1) a solar tracking system for a solar concentrator (1), (paragraphs [0035]-[0036]) comprising: (fig. 8) a sectioned photovoltaic element (5-G) with plural sections, (paragraph [0038]) facing away from the origin of (fig. 1) an initial parabolic reflective surface (3) while being upon, (paragraphs [0036], [0038]). However, 7. 	US 2020/0036324 to Obeto et al is not concern with said plural sections having respective voltmeters for measuring electrical potential difference associated with light energy conversion to electrical energy; means for measuring which sections have the highest associated electrical potential difference; means for adjusting the directionality of the initial parabolic reflective surface to tilt the sections of highest associated electrical potential difference away from facing the sun as compared to other sections.
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878